United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 6, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50061
                         Summary Calendar


                     UNITED STATES OF AMERICA

                        Plaintiff-Appellee,

                              versus

                          CHUONG NGUYEN,

                       Defendant-Appellant.

                       --------------------
          Appeal From the United States District Court
                for the Western District of Texas
                          SA-05-CR-503-FB
                       --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant Chuong Nguyen submits a Memorandum for Bail Pending

Trial from the district court’s order denying his Motion to Revoke

the Magistrate Judge’s Detention Order.    On August 3, 2005, Nguyen

was indicted on one count of aiding and abetting money laundering,

in violation of 18 U.S.C. §§ 2 and 1956(a)(1)(A).      On August 4,

2005, a detention hearing was held before the magistrate judge.

The Government argued, and the magistrate agreed, that Nguyen poses

a serious flight risk and that there are no release conditions to

sufficiently address the risk of his nonappearance for trial.        The

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-50061
                                        -2-

question of Nguyen’s detention was reopened on August 29, 2005 to

allow Nguyen to present additional evidence regarding his risk of

flight.      Again, the magistrate judge denied bail and ordered

pretrial detention.        Nguyen appealed to the district court, which

summarily affirmed the magistrate’s ruling.

      “When a district court acts on a motion to revoke or amend a

magistrate’s pretrial detention order, the district court acts de

novo and must make an independent determination of the proper

pretrial detention or conditions for release.” U.S. v. Rueben, 974

F.2d 580, 585 (5th Cir. 1992).            Absent an error of law, this Court

must apply a deferential standard of review and uphold a district

court order “if it is supported by the proceedings below.”                   See id.

at 586, citing United States v. Hare, 873 F.2d 796, 798 (5th Cir.

1987).    “On appeal, the question becomes whether the evidence as

a whole supports the conclusions of the proceedings below.”                       Id.

      Pursuant    to    the    Bail   Reform     Act,    a   defendant     should    be

released pre-trial on personal recognizance or upon the execution

of an unsecured appearance bond “unless the judicial officer

determines     that     such   release    will    not    reasonably      assure     the

appearance of the person as required or will endanger the safety of

any other person or the community.” 18 U.S.C. § 3142(b).                     This is

to be determined by a detention hearing.                § 3142(e).    Detention can

be   ordered     only    in    a   case   that    involves      one   of    the     six

circumstances listed in § 3142(f).             See United States v. Byrd, 969

F.2d 106, 109 (5th Cir. 1992).             “A serious risk that the person
                                   No. 06-50061
                                        -3-

will   flee”   is    one    of   those   six   circumstances     that   warrants

detention if there are no release conditions that will reasonable

assure appearance of the defendant when required. § 3142(f)(2)(A).

       In   this    case,    the   evidence     as   a   whole   supports   the

magistrate’s finding that Nguyen posed a serious risk of flight.

The magistrate’s use of the term “unacceptable risk of flight” does

not indicate that the magistrate applied the wrong legal standard.

Furthermore, the Government carried its burden of showing that

there are no release conditions which would sufficiently address

the risk of Nguyen’s nonappearance.             As such, the district court

did not err in denying Nguyen’s motion to revoke the magistrate

judge’s detention order.         See United States v. Fortna, 769 F.2d 243

(5th Cir. 1985).

       The appellant’s request for bail pending trial is DENIED.